DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 07/01/2021.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Steven L. Nichols (Reg. 40,326) on Friday, September 3rd, 2021.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 07/01/2021):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED) A data state manager, comprising: 
a production intent module to define a production intent; 
a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled; 
dividing the production intent into a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices, and

stream [[a]] the plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified number of capabilities of the media printing devices, the data streams defining the production intent;
detect error conditions in the media printing devices; and 
adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.

(b)	Claim 3 has been cancelled. 

(c)	Claim 6 has been amended as follows:

(CURRENTLY AMENDED) A method of data management in a distributed production environment using a data state manager, comprising: 
defining a print job, the print job comprising data defining a final printed product to be produced by a plurality of media printing devices; 
identifying a number of capabilities of the plurality of media printing devices to which the data state manager is coupled; and 
dividing the print job into [[the]] a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices; 
streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner based on a number of characteristics of the streamed data and the identified number of capabilities of the media printing devices; 
detecting error conditions in the media printing devices; and 


(d)	Claim 12 has been amended as follows:

(CURRENTLY AMENDED)  A computer program product for data management in a distributed production environment, the computer program product comprising: 58592201116/975,500 
a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: 
define a production intent, the production intent comprising data defining a final printed product that is produced by a plurality of media printing devices; 
identifying a number of capabilities of the plurality of media printing devices to which the data state manager is coupled; and 
divide the production intent into [[the]] a plurality of data streams wherein: 
a data stream comprises a divided portion of a data set that defines the production intent; and each data stream is to be streamed to one of the plurality of media printing devices; 
stream the plurality of data streams to a plurality of media printing devices in a synchronous manner based on a number of characteristics of the data streams and the number of identified capabilities of the media printing devices, wherein portions of the production intent which call for a specific printing capability are streamed to a media printing device with an associated capability; 
detect error conditions in the media printing devices; and 
adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.  

End of Amendments

Reasons of Allowance

Claims 1, 2 and 4 – 20 are allowed.  Claims 1, 2 and 4 – 20 are renumbered as 1 – 4, 6 – 11, 15 – 18, 5, 12 – 14 and 19, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the data state manage of claim 1, the method of data management of claim 6 and the program of claim 12.
Specifically, the prior arts of record, alone or in combination, fails to teach “dividing the production intent into a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices, and
a data stream module to, through a plurality of communication links to the media printing devices,
stream the plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified number of capabilities of the media printing devices, the data streams defining the production intent;
detect error conditions in the media printing devices; and 
adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error”, in combination with all other limitations as claimed in independent claims 1, 6 and 12.
The above limitations generally involve a data state manager including a production intent module to define a production intent; a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled; dividing the production intent into a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices, and a data stream module to, through a plurality of communication links to the media printing 
The prior art of record is seen as teaching: 
Toriyabe (U.S PreGrant Publication No. 2012/0288298 A1) teaches a data state manager (e.g., an information processor 101, Fig. 1), comprising: a production intent module (e.g., a job analyzing unit 115, Fig. 1, ¶0044) to define a production intent (e.g., configured to analyze a job, ¶0044); a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled (e.g., when receiving an order from the user, said information processor 101 acquires capabilities information in order to generates contents and a job ticket, said contents constitute by eight different jobs, at least corresponding printers 102 and different post-processing processes (finishers, Fig. 4B) are linked to said information processor 101, Figs. 1, 4B, 5; ¶0044, ¶00061 - ¶0062, ¶0066); and a data stream module (e.g., a workflow managing unit 114, Fig. 1) to, through a plurality of communication links to the media printing devices, stream a plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified capabilities of the media printing devices, the data streams defining the production intent (e.g., configured to, through a plurality of communications to the printers/finishers, manage workflow(s) based on said contents and the different jobs therein, the workflow is the analyzed job, Figs. 5, 6, 10A, 10B, ¶0044, ¶0052, ¶0066); and Ferlitsch et al. (U.S PG 2004/0190042 A1) teaches a cluster-printing environment configured to redirect all or part of the print job to one or more alternate  printing device in a local printing environment and a printer cluster that includes a lead printing device and one or more dividing the production intent into a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices, and
a data stream module to, through a plurality of communication links to the media printing devices,
stream [[a]] the plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified number of capabilities of the media printing devices, the data streams defining the production intent; detect error conditions in the media printing devices; and adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674